Exhibit 10.19.1

AVERY DENNISON CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”

WHEREAS, Company wishes to grant to Employee an Award of restricted stock units
(“RSUs”) with Dividend Equivalents (“DEs”) under the terms of the Employee Stock
Option and Incentive Plan, as amended and restated (“Plan); and

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the RSUs with DEs (the “RSU
Award”) provided for herein to Employee as an inducement to remain in the
service of Company or its Subsidiaries and as an incentive for increased efforts
during such service;

WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said RSU Award, as authorized under
the Plan;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:

ARTICLE I – DEFINITIONS

Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

     
1.1
  Pronouns
 
   
 
   
 
  The masculine pronoun shall include the feminine and neuter, and
the singular and plural, where the context so indicates.
 
   
1.2
  Dividend Equivalents
 
   

Whenever dividends are paid or distributions made with respect to the Common
Stock, Employee shall be entitled to dividend equivalents (“Dividend
Equivalents”) (in an amount equal in value to the amount of the dividend paid or
property distributed on a single share of Common Stock multiplied by the number
of Restricted Stock Units in Employee’s RSU account), which Dividend Equivalents
shall be credited as additional Restricted Stock Units (including any fractional
share) to the Employee’s RSU account as of the record date for such dividend or
distribution.

ARTICLE II — TERMS OF AWARD

     
2.1
  RSU Award
 
   
 
   
 
  In consideration of Employee’s agreement to remain in the
employment of Company or its Subsidiaries during the Restriction
Period (defined below) and for other good and valuable
consideration, on the date hereof the Company grants to Employee
a RSU Award representing * shares of the
Company’s Common Stock, subject to the terms and conditions set
forth in this Agreement and the Plan. Each RSU shall represent
one hypothetical share of Common Stock of the Company. The RSU
Award granted hereunder shall be held in the books and records
of the Company (or its designee) for the Employee’s RSU account.
The RSU Award shall be subject to the restrictions described
herein and shall vest as set forth in this Agreement.
 
   
2.2
  Restriction Period
 
   



  (a)   No portion of the RSU Award granted hereunder may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of by the Employee until
the RSU Award becomes vested. The period of time between the date hereof and the
date the RSU Award becomes vested (at which time Employee must be employed by
the Company, except as provided in Section 2.4) is referred to herein as the
“Restriction Period.” At the time the RSU Award vests, the RSUs and the DEs
vest. Notwithstanding any other provision, the RSUs and DEs must be vested
before the Company is obligated to issue the  shares of Common Stock as
described in Section 3.1(e).



  (b)   After three fiscal years following the date the RSU Award was granted,
the RSU Award will vest on the date of the Committee’s certification (as
described below), provided that the Company’s return on total capital (“ROTC”)
as reported in the annual report to shareholders (or other report) for the most
recently completed fiscal year equals or exceeds the sixty-seventh (67%)
percentile of the return on total capital for the peer group companies (as
listed in the Company’s proxy statement) for such third fiscal year (the
“performance test”). (For example, the initial performance test for vesting for
the RSU Award granted in December 2006 will be based on the return on total
capital for 2009.)

To facilitate the peer group performance comparison needed to determine whether
the RSU Award vests, the figures for peer group companies return on total
capital will be based upon the twelve-month performance for each company in the
peer group closest to the Company’s fiscal year end, using the most recent
publicly available financial information for such companies.

If the Company meets the performance test described above, all prior non-vested
RSU Awards eligible for vesting will vest on the date of the Committee’s
certification that the Company has met the performance test.

If the Company fails to meet the initial performance test described above, all
prior non-vested RSU Awards eligible for vesting will be subject to the same
performance test following the end of the next two fiscal years. If the Company
fails to meet the performance test by the end of the fifth fiscal year following
the date of the grant, then the RSU Award will be forfeited.



  (c)   Subject to the provisions of this Agreement, if the Employee’s
employment with the Company is terminated for Cause or voluntary termination,
the balance of the RSU Award, which has not vested by the time of the Employee’s
Termination of Employment, shall be forfeited by the Employee, and ownership
transferred back to the Company.

     
2.3
  Lapse of Restriction Period
 
   
 
   
 
  The Restriction Period shall lapse when the RSU Award is vested as set forth
in this Agreement.
 
   
2.4
  Change of Control; Good Reason
 
   
 
   
 
  In the event of a Change of Control or a termination of Employee’s employment
for Good Reason (as defined in any
employment agreement or related agreement with the Company), the restrictions in
this Agreement will lapse and be
removed, and the RSU Award granted to Employee pursuant to this Agreement will
vest as of the date of such Change in
Control or termination for Good Reason.
 
   
2.5
  Death; Disability
 
   
 
   
 
  If Employee’s employment with the Company or its Subsidiaries terminates by
reason of Employee’s death or Disability
(as defined in any employment agreement or related agreement with the Company,
or in the absence of such agreement in
the Plan) the restrictions imposed upon the RSU Award granted to Employee
pursuant to this Agreement will lapse and
be removed, and the RSU Award will vest as of the last date of Employee’s
employment.
 
   
2.6
  Retirement
 
   

RSU Awards, granted to employees participating in the Senior Executive or the
Executive Leadership Compensation Plans (annual bonus plans), who (i) retire
under the Company’s retirement plan, (ii) have worked for the Company for ten
(10) or more years, and (iii) have a combination of age and service with the
Company of seventy five (75) or more, will vest as of the date of Termination of
Employment, provided that the Company has achieved the ROTC performance test
(described in Section 2.2 (b)) herein in at least 3 of the last 5 years before
the year of retirement.

     
2.7
  Adjustments in RSU Award
 
   
 
   
 
  In the event that the outstanding shares of the Common Stock are
changed into or exchanged for a different number or kind of
shares of the Company or other securities of the Company by
reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, or combination
of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of
the RSU Award granted hereunder. Such adjustment shall be made
with the intent that after the change or exchange of shares, the
Employee’s proportionate interest shall be maintained as before
the occurrence of such event.

ARTICLE III – ISSUANCE OF COMMON STOCK; SHAREHOLDER RIGHTS

     
3.1
  Conditions to and Issuance of Common Stock
 
   
 
   
 
  The shares of Common Stock deliverable for the RSU Award, or any
part thereof, may be either previously authorized but unissued
shares or issued shares that have then been reacquired by the
Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any
certificate or certificates for shares of stock prior to
fulfillment of all of the following conditions:



  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;



  (b)   The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;



  (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee or the Company shall, in its
absolute discretion, determine to be necessary or advisable;



  (d)   The receipt by the Company of full payment for all related taxes. The
Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this RSU Award or the vesting of the RSU Award hereunder. The
Employee may elect to satisfy such withholding tax obligation by having the
Company retain RSUs having a fair market value equal to the Company’s minimum
withholding obligations.



  (e)   Subject to the conditions in this Section and Section 4.5 below, the
Company shall issue to the Employee the number of shares of Common Stock
represented by the number of vested RSUs as soon as practical following the
vesting of same, but in no event later than two and one-half (2-1/2) months
after the calendar year in which the RSUs vests. Such issuance of shares of
Common Stock constitutes payment of the vested RSUs and shall satisfy the
Company’s obligations under this Agreement.

     
3.2
  Shareholder Rights
 
   
 
   
 
  During the Restriction Period, the Employee shall not have the
rights of a shareholder with respect to the RSU Award granted
hereunder except for the right to Dividend Equivalents on the
RSUs, provided, however, that dividends paid, if any, with
respect to RSUs that have not vested at the time of the dividend
payment, shall be reflected in the books and records of the
Company (or its designee), and shall be subject to the same
restrictions that apply to the corresponding RSUs.

ARTICLE IV – MISCELLANEOUS



4.1   Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

     
4.2
  Administration
 
   
 
   
 
  The Committee or the Company shall have the power to interpret
the Plan and this Agreement and to adopt such procedures for the
administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such
procedures. Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued
employment between the Employee and the Company (or any of its
Subsidiaries).
 
   
4.3
  Notices
 
   
 
   
 
  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its
Secretary and any notice to be given to the Employee shall be
addressed to him at the address given beneath his signature
hereto. By a notice given pursuant to this Section, either
party may hereafter designate a different address for notices to
be given to him. Any notice that is required to be given to
Employee shall, if Employee is then deceased, be given to
Employee’s Beneficiary or personal representative if such
individual has previously informed the Company of his status and
address by written notice under this Section.
 
   
4.4
  Titles
 
   
 
   
 
  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this
Agreement.
 
   
4.5
  Code Section 409A
 
   
 
   
 
  The RSUs and DEs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, (“Section 409A”) and
this Agreement shall be interpreted accordingly. However, if at
any time the Committee determines that the RSUs or DEs may be
subject to Section 409A, the Committee or the Company shall have
the right, in its sole discretion, to amend this
Agreement as it may determine is necessary or desirable
either for the RSUs and/or and DEs to be exempt from the
application of Section 409A or to satisfy the requirements of
Section 409A. In order to comply with the requirements of
Section 409A, the Committee or the Company may in its sole
discretion delay the issuance and delivery of Common Stock to
the Employee (as described in Section 3.1 (e) herein), if the
Employee is a “key employee” (as defined in Section 409A or in
associated regulations), for a period of six (6) months from the
date of separation from service (for example, in the event of a
termination of employment for Good Reason or Retirement (as
defined in the Plan and referred to in Section 2.6 herein)).
 
   
4.6
  Construction
 
   
 
   
 
  This Agreement and the Plan and all actions taken thereunder
shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of
conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

Employee Avery Dennison Corporation

     
 
  By: *
 
   
*
  President and Chief Executive Officer
By: *
 
   
Address*:
  Secretary

• Refer to attached Award Notice.

AVERY DENNISON CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”

WHEREAS, Company wishes to grant to Employee an Award of restricted stock units
(“RSUs”) with Dividend Equivalents (“DEs”) under the terms of the Employee Stock
Option and Incentive Plan, as amended and restated (“Plan); and

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the RSUs with DEs (the “RSU
Award”) provided for herein to Employee as an inducement to remain in the
service of Company or its Subsidiaries and as an incentive for increased efforts
during such service;

WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said RSU Award, as authorized under
the Plan;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:

ARTICLE I – DEFINITIONS

Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

     
1.1
  Pronouns
 
   
 
   
 
  The masculine pronoun shall include the feminine and neuter,
and the singular and plural, where the context so indicates.
 
   
1.2
  Dividend Equivalents
 
   

Whenever dividends are paid or distributions made with respect to the Common
Stock, Employee shall be entitled to dividend equivalents (“Dividend
Equivalents”) (in an amount equal in value to the amount of the dividend paid or
property distributed on a single share of Common Stock multiplied by the number
of Restricted Stock Units in Employee’s RSU account), which Dividend Equivalents
shall be credited as additional Restricted Stock Units (including any fractional
share) to the Employee’s RSU account as of the record date for such dividend or
distribution.

ARTICLE II — TERMS OF AWARD

     
2.1
  RSU Award
 
   
 
   
 
  In consideration of Employee’s agreement to remain in the
employment of Company or its Subsidiaries during the Restriction
Period (defined below) and for other good and valuable
consideration, on the date hereof the Company grants to Employee
a RSU Award representing * shares of the
Company’s Common Stock, subject to the terms and conditions set
forth in this Agreement and the Plan. Each RSU shall represent
one hypothetical share of Common Stock of the Company. The RSU
Award granted hereunder shall be held in [book-entry form in the
books and records] of the Company (or its designee) for the
Employee’s RSU account. The RSU Award shall be subject to the
restrictions described herein and shall vest as set forth in the
Award Notice or as set forth in this Agreement.
 
   
2.2
  Restriction Period
 
   



  (a)   No portion of the RSU Award granted hereunder may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of by the Employee until
the RSU Award becomes vested. The period of time between the date hereof and the
date the RSU Award becomes vested (at which time Employee must be employed by
the Company, except as provided in Section 2.4) is referred to herein as the
“Restriction Period.” At the time the RSU Award vests, the RSUs and the DEs
vest. Notwithstanding any other provision, the RSUs and DEs must be vested
before the Company is obligated to issue the  shares of Common Stock as
described in Section 3.1(e).



  (b)   Subject to the provisions of this Agreement, if the Employee’s
employment with the Company is terminated for Cause or voluntary termination,
the balance of the RSU Award, which has not vested by the time of the Employee’s
Termination of Employment, shall be forfeited by the Employee, and ownership
transferred back to the Company.



2.3   Lapse of Restriction Period

The Restriction Period shall lapse when the RSU Award is vested as set forth in
the Award Notice ( * years from the date of this Agreement) or as otherwise set
forth in this Agreement.

     
2.4
  Change of Control; Good Reason
 
   
 
   
 
  In the event of a Change of Control or a termination of
Employee’s employment for Good Reason (as defined in any
employment agreement or related agreement with the Company), the
restrictions in this Agreement will lapse and be removed, and
the RSU Award granted to Employee pursuant to this Agreement
will vest as of the date of such Change in Control or
termination for Good Reason.
 
   
2.5
  Death; Disability
 
   
 
   
 
  If Employee’s employment with the Company or its Subsidiaries
terminates by reason of Employee’s death or Disability (as
defined in any employment agreement or related agreement with
the Company, or in the absence of such agreement in the Plan)
the restrictions imposed upon the RSU Award granted to Employee
pursuant to this Agreement will lapse and be removed, and the
RSU Award will vest as of the last date of Employee’s
employment.
 
   
2.6
  Retirement
 
   

RSU Awards, granted to employees participating in the Senior Executive or the
Executive Leadership Compensation Plans (annual bonus plans), who (i) retire
under the Company’s retirement plan, (ii) have worked for the Company for ten
(10) or more years, and (iii) have a combination of age and service with the
Company of seventy five (75) or more, will vest as of the date of Termination of
Employment.

     
2.7
  Adjustments in RSU Award
 
   
 
   
 
  In the event that the outstanding shares of the Common Stock are
changed into or exchanged for a different number or kind of
shares of the Company or other securities of the Company by
reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, or combination
of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of
the RSU Award granted hereunder. Such adjustment shall be made
with the intent that after the change or exchange of shares, the
Employee’s proportionate interest shall be maintained as before
the occurrence of such event.

ARTICLE III – RSU CERTIFICATES; SHAREHOLDER RIGHTS

     
3.1
  Conditions to and Issuance of Common Stock
 
   
 
   
 
  The shares of Common Stock deliverable for the RSU Award, or any
part thereof, may be either previously authorized but unissued
shares or issued shares that have then been reacquired by the
Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any
certificate or certificates for shares of stock prior to
fulfillment of all of the following conditions:



  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is            then listed;



  (b)   The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;



  (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee or the Company shall, in its
absolute discretion, determine to be necessary or advisable;



  (d)   The receipt by the Company of full payment for all related taxes. The
Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this RSU Award or the vesting of the RSU Award hereunder. The
Employee may elect to satisfy such withholding tax obligation by having the
Company retain RSUs having a fair market value equal to the Company’s minimum
withholding obligations.



  (e)   Subject to the conditions in this Section, the Company shall issue to
the Employee the number of shares of Common Stock represented by the number of
vested RSUs as soon as practical following the vesting of same, but in no event
later than two and one-half (2-1/2) months after the calendar year in which the
RSUs vests. Such issuance of shares of Common Stock constitutes payment of the
vested RSUs and shall satisfy the Company’s obligations under this Agreement.

     
3.2
  Shareholder Rights
 
   
 
   
 
  During the Restriction Period, the Employee shall not have the
rights of a shareholder with respect to the RSU Award granted
hereunder except for the right to Dividend Equivalents on the
RSU, provided, however, that dividends paid, if any, with
respect to RSUs that have not vested at the time of the dividend
payment, shall be reflected in the books and records of the
Company (or its designee), and shall be subject to the same
restrictions that apply to the corresponding RSUs.

ARTICLE IV – MISCELLANEOUS



4.1   Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

     
4.2
  Administration
 
   
 
   
 
  The Committee or the Company shall have the power to interpret
the Plan and this Agreement and to adopt such procedures for the
administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such
procedures. Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued
employment between the Employee and the Company (or any of its
Subsidiaries).
 
   
4.3
  Notices
 
   
 
   
 
  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its
Secretary and any notice to be given to the Employee shall be
addressed to him at the address given beneath his signature
hereto. By a notice given pursuant to this Section, either
party may hereafter designate a different address for notices to
be given to him. Any notice that is required to be given to
Employee shall, if Employee is then deceased, be given to
Employee’s Beneficiary or personal representative if such
individual has previously informed the Company of his status and
address by written notice under this Section.
 
   
4.4
  Titles
 
   
 
   
 
  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this
Agreement.
 
   
4.5
  Code Section 409A
 
   
 
   
 
  The RSUs are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and this
Agreement shall be interpreted accordingly. However, if at any
time the Committee determines that the RSUs may be subject to
Section 409A, the Committee shall have the right, in its sole
discretion, to amend this Agreement as it may determine is
necessary or desirable either for the RSUs to be exempt from the
application of Section 409A or to satisfy the requirements of
Section 409A.
 
   
4.6
  Construction
 
   
 
   
 
  This Agreement and the Plan and all actions taken thereunder
shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of
conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

Employee Avery Dennison Corporation

     
*


--------------------------------------------------------------------------------


Address*:
     


--------------------------------------------------------------------------------

  By: *
—
President and Chief Executive Officer
By: *
—
Secretary

• Refer to attached Award Notice.

AVERY DENNISON CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”

WHEREAS, Company wishes to grant to Employee an Award of restricted stock units
(“RSUs”) with Dividend Equivalents (“DEs”) under the terms of the Employee Stock
Option and Incentive Plan, as amended and restated (“Plan); and

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the RSUs with DEs (the “RSU
Award”) provided for herein to Employee as an inducement to remain in the
service of Company or its Subsidiaries and as an incentive for increased efforts
during such service;

WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said RSU Award, as authorized under
the Plan;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:

ARTICLE I – DEFINITIONS

Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

     
1.1
  Pronouns
 
   
 
   
 
  The masculine pronoun shall include the feminine and neuter,
and the singular and plural, where the context so indicates.
 
   
1.2
  Dividend Equivalents
 
   

Whenever dividends are paid or distributions made with respect to the Common
Stock, Employee shall be entitled to dividend equivalents (“Dividend
Equivalents”) (in an amount equal in value to the amount of the dividend paid or
property distributed on a single share of Common Stock multiplied by the number
of Restricted Stock Units in Employee’s RSU account), which Dividend Equivalents
shall be credited as additional Restricted Stock Units (including any fractional
share) to the Employee’s RSU account as of the record date for such dividend or
distribution.

ARTICLE II — TERMS OF AWARD

     
2.1
  RSU Award
 
   
 
   
 
  In consideration of Employee’s agreement to remain in the
employment of Company or its Subsidiaries during the Restriction
Period (defined below) and for other good and valuable
consideration, on the date hereof the Company grants to Employee
a RSU Award representing * shares of the
Company’s Common Stock, subject to the terms and conditions set
forth in this Agreement and the Plan. Each RSU shall represent
one hypothetical share of Common Stock of the Company. The RSU
Award granted hereunder shall be held in [book-entry form in the
books and records] of the Company (or its designee) for the
Employee’s RSU account. The RSU Award shall be subject to the
restrictions described herein and shall vest as set forth in the
Award Notice or as set forth in this Agreement.
 
   
2.2
  Restriction Period
 
   



  (a)   No portion of the RSU Award granted hereunder may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of by the Employee until
the RSU Award becomes vested. The period of time between the date hereof and the
date the RSU Award becomes vested (at which time Employee must be employed by
the Company, except as provided in Section 2.4) is referred to herein as the
“Restriction Period.” At the time the RSU Award vests, the RSUs and the DEs
vest. Notwithstanding any other provision, the RSUs and DEs must be vested
before the Company is obligated to issue the  shares of Common Stock as
described in Section 3.1(e).



  (b)   Subject to the provisions of this Agreement, if the Employee’s
employment with the Company is terminated for Cause or voluntary termination,
the balance of the RSU Award, which has not vested by the time of the Employee’s
Termination of Employment, shall be forfeited by the Employee, and ownership
transferred back to the Company.



2.3   Lapse of Restriction Period

The Restriction Period shall lapse when the RSU Award is vested as set forth in
the Award Notice ( * years from the date of this Agreement) or as otherwise set
forth in this Agreement.

     
2.4
  Change of Control; Good Reason
 
   
 
   
 
  In the event of a Change of Control or a termination of
Employee’s employment for Good Reason (as defined in any
employment agreement or related agreement with the Company), the
restrictions in this Agreement will lapse and be removed, and
the RSU Award granted to Employee pursuant to this Agreement
will vest as of the date of such Change in Control or
termination for Good Reason.
 
   
2.5
  Death; Disability
 
   
 
   
 
  If Employee’s employment with the Company or its Subsidiaries
terminates by reason of Employee’s death or Disability (as
defined in any employment agreement or related agreement with
the Company, or in the absence of such agreement in the Plan)
the restrictions imposed upon the RSU Award granted to Employee
pursuant to this Agreement will lapse and be removed, and the
RSU Award will vest as of the last date of Employee’s
employment.
 
   
2.6
  Adjustments in RSU Award
 
   
 
   
 
  In the event that the outstanding shares of the Common Stock are
changed into or exchanged for a different number or kind of
shares of the Company or other securities of the Company by
reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, or combination
of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of
the RSU Award granted hereunder. Such adjustment shall be made
with the intent that after the change or exchange of shares, the
Employee’s proportionate interest shall be maintained as before
the occurrence of such event.

ARTICLE III – RSU CERTIFICATES; SHAREHOLDER RIGHTS

     
3.1
  Conditions to and Issuance of Common Stock
 
   
 
   
 
  The shares of Common Stock deliverable for the RSU Award, or any
part thereof, may be either previously authorized but unissued
shares or issued shares that have then been reacquired by the
Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any
certificate or certificates for shares of stock prior to
fulfillment of all of the following conditions:



  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is            then listed;



  (b)   The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;



  (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee or the Company shall, in its
absolute discretion, determine to be necessary or advisable;



  (d)   The receipt by the Company of full payment for all related taxes. The
Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this RSU Award or the vesting of the RSU Award hereunder. The
Employee may elect to satisfy such withholding tax obligation by having the
Company retain RSUs having a fair market value equal to the Company’s minimum
withholding obligations.



  (e)   Subject to the conditions in this Section, the Company shall issue to
the Employee the number of shares of Common Stock represented by the number of
vested RSUs as soon as practical following the vesting of same, but in no event
later than two and one-half (2-1/2) months after the calendar year in which the
RSUs vests. Such issuance of shares of Common Stock constitutes payment of the
vested RSUs and shall satisfy the Company’s obligations under this Agreement.

     
3.2
  Shareholder Rights
 
   
 
   
 
  During the Restriction Period, the Employee shall not have the
rights of a shareholder with respect to the RSU Award granted
hereunder except for the right to Dividend Equivalents on the
RSU, provided, however, that dividends paid, if any, with
respect to RSUs that have not vested at the time of the dividend
payment, shall be reflected in the books and records of the
Company (or its designee), and shall be subject to the same
restrictions that apply to the corresponding RSUs.

ARTICLE IV – MISCELLANEOUS



4.1   Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

     
4.2
  Administration
 
   
 
   
 
  The Committee or the Company shall have the power to interpret
the Plan and this Agreement and to adopt such procedures for the
administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such
procedures. Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued
employment between the Employee and the Company (or any of its
Subsidiaries).
 
   
4.3
  Notices
 
   
 
   
 
  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its
Secretary and any notice to be given to the Employee shall be
addressed to him at the address given beneath his signature
hereto. By a notice given pursuant to this Section, either
party may hereafter designate a different address for notices to
be given to him. Any notice that is required to be given to
Employee shall, if Employee is then deceased, be given to
Employee’s Beneficiary or personal representative if such
individual has previously informed the Company of his status and
address by written notice under this Section.
 
   
4.4
  Titles
 
   
 
   
 
  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this
Agreement.
 
   
4.5
  Code Section 409A
 
   
 
   
 
  The RSUs are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and this
Agreement shall be interpreted accordingly. However, if at any
time the Committee determines that the RSUs may be subject to
Section 409A, the Committee shall have the right, in its sole
discretion, to amend this Agreement as it may determine is
necessary or desirable either for the RSUs to be exempt from the
application of Section 409A or to satisfy the requirements of
Section 409A.
 
   
4.6
  Construction
 
   
 
   
 
  This Agreement and the Plan and all actions taken thereunder
shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of
conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

Employee Avery Dennison Corporation

     
*


--------------------------------------------------------------------------------


Address*:
     


--------------------------------------------------------------------------------

  By: *
—
President and Chief Executive Officer
By: *
—
Secretary

• Refer to attached Award Notice.













